         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  Michelle Freenor; Steven Freenor; Dan Leger; Jean
                  Soderlind; Ghost Talk. Ghost Walk LLC

                  Plaintiffs,
                                                                                    $0(1'('JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:14cv-247

                  Mayor and Alderman of the City of Savannah

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that with respect to Count I of the amended complaint, the Court Grants Plaintiff's First Motion for

                      Summary Judgment and the Second Motion for Summary Judgment and Denies the City's Motion

                      for Summary Judgment. It is further Ordered and Adjudged that Count II of the Amended

                      Complaint is DISMISSED for lack of subject matter jurisdiction. Accordingly, the Court

                      DISMISSES AS MOOT both of Plaintiffs' Summary Judgment Motions as to Count II. The Court

                      further DISMISSES AS MOOT Defendant Mayor and Alderman of the City of Savannah's Motion

                      for Summary Judgment as to Count II. This action stands closed.




            July 26, 2019                                                       Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
